ACCEPTED
                                                                                            04-15-00223-CR
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                       9/2/2015 12:58:44 AM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK

                             CAUSE NO. 04-15-00223-CR

 CARLOS FAZ,                                 §            IN THE COURT OF  APPEALS
                                                                       FILED IN
                                                                     4th COURT OF APPEALS
     Appellant                               §     	                 SAN ANTONIO, TEXAS
 VS.                                         §            IN SAN   ANTONIO,     TEXAS
                                                                    09/02/2015 12:58:44 AM
                                             §            th
                                                                       KEITH E. HOTTLE
                                                                             Clerk
 THE STATE OF TEXAS,                         §            4 JUDICIAL DISTRICT
      Appellee

   MOTION FOR EXTENSIONOF TIME TO FILE APPELLANT'S BRIEF

 TO THE HONORABLE JUDGES OF SAID COURT:

         COMES NOW, CARLOS FAZ, Appellant, and files this Motion for

 Extension of Time to File Appellant's Brief, pursuant to Rules 10.5(b) and

 38.6(d), Texas Rules of Appellate Procedure.             In support of this Motion,

 Appellant would show the following:

                                            I.

       Appellant’s brief is due to be filed on September 2, 2015. Counsel for

Appellant requires an extension of time to complete and file Appellant’s brief in

this cause. This is Appellant’s second request for extension of time, but

Appellant’s first request for extension of time since the appellate record was filed in

its entirety.

                                           II.

         Counsel for Appellant has worked diligently on the brief since receiving

 the complete record, but has been unable to complete it for the following reasons:

        1.      Counsel for Appellant appeared for numerous, previously set, pretrial
and trial settings in the county and district criminal courts of Bexar County,

Texas.

      2.    Counsel for Appellant was also involved in assisting with the

research and preparation of several appellate and post-conviction matters

pending in Harris County, Texas.

      3.    Counsel for Appellant has also worked diligently on the

investigation, research, and preparation of the following, upcoming, post-

conviction matters: Ex parte Corey Farrow, Ex parte Alexander Gauthier, Ex

parte John Anthony Torres, Ex parte Shannon Spradlin.

      4.    Counsel for Appellant also worked diligently on, and filed, the

Appellant’s Brief in the Fourth Court of Appeals in, Nos. 04-15-00207 and 04-

15-00208, styled Jessica G. Castillo v. State of Texas.

      5.    Counsel for Appellant also worked diligently on, and filed, the

Applicant’s writ of habeas corpus pursuant to 11.07 of the Texas Code of

Criminal Procedure and Applicant’s Memorandum in Support of Writ of Habeas

Corpus in the 186th District Court of Bexar County, Texas in, cause no.

2011CR11054-W1, styled Ex parte Luis Galvan.

                                             III.

     This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s brief.       Appellant
moves this Court for an order granting an extension of thirty (30) days, or until

October 2, 2015, for Appellant to submit the brief in this case.

        WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

 for an order granting an extension of thirty (30) days for Appellant to submit

 the brief in this case.

                                               Respectfully submitted,


                                               /s/ Daniel De La Garza
                                               DANIEL DE LA GARZA
                                               TBA No. 24077965
                                               1800 McCullough
                                               San Antonio, Texas 78212
                                               Telephone: (210) 263-1146
                                               Facsimile: (210) 855-6274
                                               Email: Daniel.DeLaGarza@me.com

                                               COUNSEL FOR APPELLANT,
                                               CARLOS FAZ

                           CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 638 words.



                                               /s/ Daniel De La Garza
                                               Daniel De La Garza
                        CERTIFICATE OF SERVICE

      I hereby certify a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Brief was delivered to the Bexar County

District Attorney’s Office via email on this the 2nd day of September, 2015.

                                              /s/ Daniel De La Garza
                                              Daniel De La Garza
                           CAUSE NO. 04-15-00223-CR

 CARLOS FAZ,                                §            IN THE COURT OF APPEALS
     Appellant                              §     	  
 VS.                                        §            IN SAN ANTONIO, TEXAS
                                            §            th
 THE STATE OF TEXAS,                        §            4 JUDICIAL DISTRICT
      Appellee
                                      ORDER

      On this the _____ day of _______________________, 2015, came on to be

heard the Appellant's Motion for Extension of Time to File Appellant's Brief and the

Court is of the opinion that this Motion should be:

        GRANTED, and the deadline for filing the Appellant's brief in Cause No.

 04-15-00223-CR is extended to, __________________________, 2015.

        DENIED, to which action of the Court the Appellant
        objects.

 SIGNED this the           day of                             , 2015.




                                         JUDGE PRESIDING